SANBORN, District Judge.
Infringement suit on patent No. 1,029,645, issued to plaintiff June 18, 1912, for a crown cap bottle opener. Both parties make the same devices, so the only question is whether the patent is valid.
Claim 3:
“A bottle opener consisting (1) of a fixed base, (2) having a right angular extension; (.3) said extension having a semicylindrical end, adopted to engage the cap of a bottle, (4) and a resilient brace therefor.”
Three of these elements are present in the patent issued to this same plaintiff December 21, 1909, No. 943,759, except that the right-angle extension is in the first patent an “inclined portion connecting the semi-cylindrical portion with the base.” The second patent adds the resilient brace, and generally improves the utility and appearance of the device as a whole. There is a new mode of operation and an improved result. Within Murray v. Orr & Lockett Hardware Co., 138 Fed. 564, 71 C. C. A. 68, the patent should most clearly be sustained. The device is exceedingly useful, and has been sold in large numbers. It can be fastened to a bar, wall, window casing, or any fixed support, and is simple, handy, and exceedingly rapid in operation.
The patent being valid within narrow limits, and infringed, there should be a decree for complainant.